Title: To George Washington from David Steel, 10 July 1795
From: Steel, David
To: Washington, George


          
            sir,
            London, 10th July 1795.
          
          A very old and worthy friend of mine, Mr Christopher Richmond, received from me, some months ago, a copy of a new work, “The Elements and Practice of Rigging, Seamanship, and Naval Tactics.” Thinking it would serve my interest, he introduced it to the notice of the War Department of your United States; and it became, as I understand, an official deposit there. He since suggested to me, that I had an opportunity of shewing, according to my sphere, the very high respect he had often heard me express for you: and I thank him for the hint.
          Give me leave therefore, sir, to request that you will place in your library the accompanying volumes. The part I have taken in them you will find in the preface; and I hope you will think the work of respectable execution.
          Pardon me, if I force into this subject my admiration of your character. The desire of fame (for the sake of fame only) is truly the desire of little minds: but that appetite for applause, which springs from the healthiness and virtue of our actions, is honest, is worthy of the greatest, and ought to be gratified. Such must be yours: and, with the plainness of a man who has lived sixty years, and with the truth of an honest one, I assure you, Sir, that I am Your very sincere admirer And obedt servant
          
            David steel.
          
        